DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to applicant’s amendment received on 1/3/22, all requested changes to the claims have been entered.  Claims 1-25 were previously pending.  Claims 26-30 have been added.  Claims 4, 13 and 23 have been cancelled.  Claims 1-3, 5-12, 14-22 and 24-30 are currently pending.  The claim amendments have resolved the pending 112(f) interpretations which are herein withdrawn.

Response to Arguments
Applicant’s arguments, see remarks, filed 1/3/22, with respect to the pending prior art rejections of independent claims 1, 10, 19 and 26 have been fully considered, are persuasive, and those rejections are herein withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-12, 14-22 and 24-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445. The examiner can normally be reached 8am - 5pm (Mon - Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/AARON W CARTER/Primary Examiner, Art Unit 2665